Name: Council Decision of 18 January 2011 on the signing, on behalf of the European Union, and provisional application of the Protocol extending to customs security measures the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra
 Type: Decision
 Subject Matter: tariff policy;  international trade;  cooperation policy;  Europe;  European construction
 Date Published: 2011-02-10

 10.2.2011 EN Official Journal of the European Union L 36/1 COUNCIL DECISION of 18 January 2011 on the signing, on behalf of the European Union, and provisional application of the Protocol extending to customs security measures the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra (2011/90/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 16 February 2009, the Council authorised the Commission to open negotiations with the Principality of Andorra on a Protocol extending to customs security measures the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra (hereinafter the Protocol). The Agreement was concluded on 28 June 1990. (2) The Commission and the Principality of Andorra have completed the negotiations by initialling the Protocol. (3) The Protocol should be signed. (4) Pending the completion of the procedures for its conclusion, the Protocol should be applied on a provisional basis as from 1 January 2011, which is the date of the last stage of application of the customs security measures introduced in 2005 and 2006 respectively by the amendment of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1) and of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2). (5) In order to ensure such provisional application of the Protocol, this Decision should apply from 1 January 2011, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol extending to customs security measures the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra (hereinafter the Protocol) is hereby approved on behalf of the Union subject to conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union subject to its conclusion. Article 3 The Protocol shall apply on a provisional basis as from 1 January 2011, or from a later date agreed between the Union and the Principality of Andorra, in accordance with Article 3(3) thereof. The Commission is hereby authorised to agree, on behalf of the Union, on such a later date for provisional application of the Protocol. Article 4 The position to be taken by the Union in the Joint Committee on matters relating to Title IIA of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra (3) (hereinafter the Agreement) shall be adopted by the Council, acting by qualified majority on a proposal from the Commission. Article 5 In order to ensure the effective application of Article 12i(1) of the Agreement, the Commission shall notify the Principality of Andorra of the adoption of new Union legislation which constitutes a development of the Union law on customs security measures covered by Article 12b of the Agreement. The Commission is hereby authorised to take the necessary measures provided for in Article 12k of the Agreement in order to ensure the equivalence of the customs security measures of the Union and the Principality of Andorra. If, on the date of implementation of the relevant Union legislation referred to in the first paragraph, the Principality of Andorra has not adopted the new provisions and the provisional application of those provisions is not possible, the application of Title IIA of the Agreement shall be suspended in accordance with Article 12k(2) thereof. The Commission shall notify the Principality of Andorra of such suspension. Article 6 This Decision shall enter into force on the date of its adoption. It shall apply from 1 January 2011. Done at Brussels, 18 January 2011. For the Council The President MATOLCSY Gy. (1) OJ L 302, 19.10.1992, p. 1. (2) OJ L 253, 11.10.1993, p. 1. (3) OJ L 374, 31.12.1990, p. 14.